Case 5:20-cv-01602-SVK Document 1-2 Filed 03/04/20 Page 1 of 17

EXHIBIT A
Case 5:20-cv-01602-SVK Document 1-2

(OO NB

Filed 03/04/20 Page 2 of 17

 

 

SUM-100
SUMMONS FOR COURT USE ONLY
(CITACION JUDICIAL) E. LED
NOTICE TO DEFENDANT: 10/28/2019 1:42 PM
(AVISO AL DEMANDADO): Clerk of Court

Superior Court af CA,
County of Santa Clara
190V357563

WAL-MART STORES, INC., an Arkansas Corporation; and DOES 1-50, inclusive,

YOU ARE BEING SUED BY PLAINTIFF:
(LO ESTA DEMANDANDO EL DEMANDANTE): Reviewed By: L Del Mundo

RODRIGO TINOCO an individual, Envelope: 3575926

NOTICE! You have been sued. The court may decide against you without your being heard unless you respond wilhin 36 days. Read the information
below.

You have 30 CALENDAR DAYS after this summons and iegal papers are served on you to file a written response at this courl and have a copy
served on the plaintiff. A fetter or phone call will not protect you. Your written response must be in proper legal form if you want the cour to hear your
case. There may be a court form that you can use for your response. You can find these court forms and more information at the Califomia Courts
Ontine Self-Help Center (www. courtinfo.ca.gov/selfhelp), your county law library, or the courthouse nearest you, If you cannot pay the filing fee, ask the
court clerk for a fee waiver form, {f you do not file your response on time, you may lose the case by default, and your wages, money, and property may
be taken without further warning from the cau.

There are other fegal requirements. You may want to cal} an attomey right away. If you do not know an atlomey, you may want to call an attomey
referral service, if you cannot afford an atlamey, you may be eligible for free legal services from a nonprofit legal services pragram. You can locate
these nonprofit groups at the California Legal Services Web site (www-.lawhelpcatifomia.org), the California Courts Online Self-Help Center
(www.courtinfo.ca.gov/selfhelp), or by contacting yaur local court or county bar association. NOTE: The couri has a statutory lien for waived fees and
costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's tien must be paid before the court will dismiss the case.
jAVISQ! Lo han demendado. Si no responds dentro de 30 dias, la corte puede decidir en su contra sin escuchar Su versién. tea a informacion a
continuacién.

Tiene 30 DIAS DE CALENDARIO después de que fe entreguen esta citacién y papeles lagales para presentar una respuesta por escrito en esta
carte y hacer que se entregue una copia al demandante. Una carta o una Hamada telefénica no Io protegen. Su respuesta por escrite tiene que estar
en formato fega! correcto si desea que procesen su caso en la corte. Es posible que Aaya un formulario que usted pueda usar para su respuesta.
Puede encontrar estos formularios de la corte y més informacién an ef Centro de Ayuda de ias Cortes de Califomie (www.sucorte,ca.gov), en fa
biblioteca de leyes da su condado o en fa corte que fa quede mas cerca. Sino puede pagar la cuols de presentacién, pida ai secratario de fa corte que
le dé un formulanio de exencitn de pago de cuotas. Si no presente su respuesta a tiempo, vede perder el caso por incumplimiento y fa corte fe podré
quitar su sueldo, dinero y bienes sin més advertencia.

Hay otros requisitos legales. Es recomendable que lame a un abogado inmediatamente. Sino conoce a un abogado, puede llamar e un servicio de
remisién a ebogados. Si no puede pagar a un abogado, es posible que cumpla con los requisilos para obtener servicios lagales gratuitos da un
programa de servicios fegales sin fines de lucro. Puede encantrar estos grupos sin fines de iucro en al sitio web de Califomia Legal Services,
{www.lawhelpcatifornia.org), en el Centro de Ayuda de las Cortes de California, (www.sucorte.ca.gov) o poniéndose en contacto con le corte o ef
colegio de abogados locales. AVISO: Por ley, la corte tiene derecho a raciamar las cuotas y los costos exentos por imponer un gravamen sobre
cualquier recuperecién de $10,000 6 més de valor recibida mediante un acuerdo © una concesién da arbitraje en un casa de derecho civil. Tiene que
pagar el gravamen de la corte antes de que fa carte pueda desechar al caso.

The name and address of the court is: Superior Court of the State of California
{El nombre y direccién de fa corte es):

For the County of Santa Clara

191 North First Street, San Jose, CA 95113
The name, address, and telephone number of plaintiff's attorney. or plaintiff without an attorney, is: (Ef nombre, fa direcci6n y el numero
de teléfono del abogado de! demandante, o del damandante que no tiene abogado, es):

Brock & Gonzales LLP, 6701 Center Drive West, Ste. 610, Los Angeles, CA 90045, (310) 294-9595
DATE: . Clerk, by
(Fecha) 10/28/2019 1.42 PM Clerk of Court (Secretario) L Del Mundo
(For proof of service of this summons, use Proof of Service of Summons (form POS-010).)

(Para prueba de entrega de esta citation use el formulario Proof of Service of Summons, (POS-070).)

 

 

 

CASE NUMBER: (Numero def Caso):
19CV357563

 

 

 

, Deputy
(Adjunto}

 

 

 

 

 

 

 

     

 

NOTICE TO THE PERSON SERVED: You are served
1. [[_] as an individual defendant.
2. [C7] as the person sued under the fictitious name of (specify):
3. on behalf of (specify); Wal-Mart Stores, Inc, an Arkansas Corporation
under: (_x_] CCP 416.10 (corporation) {_] CCP 416.60 (minor)
{——] CCP 416.20 (defunct corporation) {__] CCP 416.70 (conservatee)
{__] CCP 416.40 (association or partnership) (__] CCP 416.90 (authorized person)
{__] other (specify):
4. ((_] by personal delivery on (date) pane tof t
eae” SUMMONS a
SUM-100 (Rev. July 1, 2008)
Fa yOu OGG Hd YEH PENG CTD , aa
This Form button after you have printed the form: [Print this form.] | Save this form | iClear.this.form
Case 5:20-cv-01602-SVK Document 1-2 Filed 03/04/20 Page 3 of 17

ATTACHMENT CV-5012

CIVIL LAWSUIT NOTICE ,
Superior Court of California, County of Santa Clara CASE NUMBER: 19CV357563
191 North First St, San José, CA 95113

PLEASE READ THIS ENTIRE FORM

 

 

 

 

PLAINTIFF (the person suing); Within 60 days after filing the lawsuit, you must serve each Defendant with the Complaint,
Summons, an Altemative Dispute Resolution (ADR) Information Sheet, and a copy of this Civil Lawsuit Notice, and you must file
written proof of such service.

DEFENDANT {The person sued): You must do each of the following to protect your rights:

You must file a written response to the Complaint, using the proper legal form or format, in the Clerk's Office of the
Court, within 30 days of the date you were served with the Summons and Complaint;

You must serve by mail a copy of your written response on the Plaintiffs attorney or on the Plaintiff if Plaintiff has no
attorney (to “serve by mail" means to have an adult other than yourself mail a copy); and

You must attend the first Case Management Conference.

Warning: If you, as the Defendant, do not follow these instructions, you may automatically lose this case.

 

RULES AND FORMS: You must follow the Califomia Rules of Court and the Superior Court of California, County of
<_CountyName_> Local Civil Rules and use proper forms. You can obtain legal information, view the rules and receive forms, free
of charge, from the Self-Help Center at 201 North First Street, San José (408-882-2900 x-2926).

» State Rules and Judicial Council Forms: www.courtinfo.ca.goviforms and www.courtinfo.ca .gov/rules
» Local Rules and Forms: http:/Avwww.sccsuperiorcour..org/civil/ulettoc.him

CASE MANAGEMENT CONFERENCE (CMC): You must meet with the other parties and discuss the case, in person or by
telephone at least 30 calendar days before the CMC. You must also fill out, file and serve a Case Management Statement
(Judicial Council form CM-110) at least 15 calendar days before the CMC.

You or your attorney must appear at the CMC. You may ask to appear by telephone — see Local Civil Rule 8.

 

Your Case Management Judge is: __ Re eR Department:

The 1% CMC is scheduled for: (Completed by Clerk of Court)
pate:02/25/2020 time: 2:15pm in Department: 08

The next CMC is scheduled for: (Completed by party if the 1* CMC was continued or has passed)
Date: Time: in Department:

 

 

 

ALTERNATIVE DISPUTE RESOLUTION (ADR): If all parties have appeared and filed a completed ADR Stipulation Form (local
form CV-5008) at least 15 days before the CMC, the Court will cancel the CMC and mail notice of an ADR Status Conference.
Visit the Court's website at www.sccsuperiorcourt.org/civilfADR/ or call the ADR Administrator (408-882-2100 x-2530) for a list of
AOR providers and their qualifications, services, and fees.

WARNING: Sanctions may be imposed if you do not follow the Califomia Rules of Court or the Local Rules of Court.

 

CV-5012 REV 08/01/16 CIVIL LAWSUIT NOTICE Pago 4 of 1
GONZALES

BaG|BROCKS

> Ww WN

ool lUCOUlClClOOlUlUNCD

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

BROCK & GONZALES, LLP
6701 CENTER DRIVE WEST, STE. 610
LOS ANGELES, CA 90045
Tal: {310} 294-9595
Fax: (310) 961-3673
TIMOTHY J. GONZALES, STATE BAR NO. 234923
D. AARON BROCK, STATE BAR NO. 241919

Attorneys for Plaintiff
Rodrigo Tinoco

Case 5:20-cv-01602-SVK Document 1-2 Filed 03/04/20 Page 4 of 17

E-FILED

10/28/2019 1:42 PM

Clerk of Court

Superior Court of CA,
County of Santa Clara
19CV357563

Reviewed By: L Del Mundo

SUPERIOR COURT OF THE STATE OF CALIFORNIA

FOR THE COUNTY OF SANTA CLARA

RODRIGO TINOCO an individual,
Plaintiff,

vs.

WAL-MART STORES, INC., an
Arkansas Corporation; and
DOES 1-50, inclusive,

Defendants.

 

 

19CV357563
Case No.:

COMPLAINT FOR DAMAGES:

(1) DISABILITY DISCRIMINATION IN
' VIOLATION OF THE FEHA;

(2) FAILURE TO ACCOMMODATE IN
VIOLATION OF THE FEHA;

(3) FAILURE TO ENGAGE IN THE
INTERACTIVE PROCESS IN
VIOLATION. OF THE FEHA;

(4) RETALIATION IN VIOLATION OF
THE FEHA;

(5) FAILURE TO PREVENT IN
VIOLATION OF THE FEHA; and

(6) WRONGFUL TERMINATION IN
VIOLATION OF PUBLIC POLICY.

DEMAND FOR JURY TRIAL

1

COMPLAINT

 
BG BROCKS.

GONZALES

Case 5:20-cv-01602-SVK Document 1-2 Filed 03/04/20 Page 5 of 17

Plaintiff, RODRIGO TINOCO, hereby brings his employment complaint, demanding a

trial by jury, against the above-named Defendants and states and alleges as follows:
THE PARTIES

1. Atall times mentioned herein, Plaintiff, RODRIGO TINOCO, is an individual.

2. Atall times mentioned herein, Defendant WAL-MART STORES, INC. (“Wal-
Mart”) wi an Arkansas corporation, doing business in the State of California, County of Santa
Clara, at 777 Story Road, San Jose, California 95122. At the time the causes of action arose,
Defendant Wal-Mart was Plaintiff's employer.

3. The true names and capacities, whether individual, corporate, associate or otherwise
of DOES | through 50 are unknown to Plaintiff who therefore sues these defendants under said
fictitious names. Plaintiff is informed and believes that each of the defendants named as a Doe
defendant is legally responsible in some manner for the events referred to in this Complaint, is
either negligently, willfully, wantonly, recklessly, tortiously, strictly liable, statutorily liable or
otherwise, for the injuries and damages described below to this Plaintiff. Plaintiff will in the
future seek leave of this court to show the true names and capacities of these Doe defendants
when it has been ascertained. .

4. Plaintiff is informed and believes, and based thereon alleges, that each defendant
acted in all respects pertinent to this action as the agent of the other defendants, carried out a
joint scheme, business plan or policy in all respects pertinent hereto, and the acts of each
defendant are legally attributable to the other defendants.

5. Hereinafter in the Complaint, unless otherwise specified, reference to a Defendant or
Defendants shall refer to all Defendants, and each of them.

ALLEGATIONS

6. Plaintiff, age 33, worked for Defendant from on or about June 22, 2017 until
Defendant wrongfully terminated his employment on or about November 2, 2017.

7. Plaintiff worked for Defendant in the position of Maintenance Associate. Atall

times, Plaintiff was a good employee.

2

 

 

 

COMPLAINT

 
GONZALES

Ba BROCK

nw

oOo Se NY DA WD LS WS

i
12
13
4
15

17
18
19
20
2)
22
23
24
20
26
27
28

Case 5:20-cv-01602-SVK Document 1-2 Filed 03/04/20 Page 6 of 17

8. Plaintiff survived childhood cancer. Unfortunately, as a result of cancer treatment,
Plaintiff developed hearing and speech issues, which limits the major life activities of learning
and communicating.

9. On or about August 29, 2017, Plaintiff injured his back at work. He visited a doctor,
vis, plan’ Plaintiff on restrictions of “Limited stooping and bending. Limited Lift, Limited Pull
and Limited Push up to 10Ibs. Patient must wear back support,” until on or about October 27,
2017.

10. From on or about August 29, 2017 through on or about October 27, 2017, Plaintiff
performed the essential functions of his position with accommodation for his restrictions.

11. However, on or about November 2, 2017, Defendant informed Plaintiff that he was
terminated for “Inability to perform job,” without any warning or notice. Plaintiff was told to
reapply when he was “healthy.”

12. Plaintiff is informed and believes, and thereon alleges, that Defendant failed to
accommodate Plaintiff's disabilities and/or wrongfully terminated Plaintiff on account of his

perceived and/or actual disabilities and/or in retaliation for his requests for requests for
accommodation.
EXHAUSTION OF ADMINISTRATIVE REMEDIES |

13. On November 1, 2018, Plaintiff filed charges with the State of California,
Department of Fair Employment and Housing. The Department of Fair Employment and
Housing closed Plaintiff's case in order to allow Plaintiff to pursue his civil remedies under the
Fair Employment Housing Act (“FEHA”) and issued Plaintiff a right to sue letter the same day.
This Complaint is timely filed pursuant to that letter

| FIRST CAUSE OF ACTION
DISABILITY DISCRIMINATION (DISPARATE TREATMENT AND/OR DISPARATE
IMPACT) IN VIOLATION OF THE FEHA
(Against ALL Defendants)
14. Plaintiff restates and incorporates by this reference as if fully set forth herein

paragraphs | through 13 of this Complaint.

3
COMPLAINT

 

 

 
GONZALES

ByGBROCKS

eo © NS HA WT BP W NH

Ny Mw NHN NY BD RD RD ND DC em ee
eo ny DB WH S&F WY NH —§— TST ODO fo NIN KH HW FP Ww VY — OS

 

 

Case 5:20-cv-01602-SVK Document 1-2 Filed 03/04/20 Page 7 of 17

15. At all times herein mentioned, the FEHA was in full force and effect and was binding
on Defendants, as Defendants regularly employed five or more persons.

16. The FEHA requires Defendants to refrain from discriminating against any employee
on the basis of perceived and/or actual disability.

17. The FEHA also prohibits disparate impact discrimination, which occurs when an
employer has an otherwise neutral employment practice that has a disproportionate adverse
effect on disabled employees. In this case, Defendant Wal-Mart has a “pathway test” that
employees must pass. Defendant Wal-Mart informed Plaintiff's mother that Plaintiff could not
pass the test. If true and was the reason for termination then Defendant’s policy of requiring
employees to pass such a test would have a disproportionate adverse effect on disabled
employees, like Plaintiff.

18. Defendants engaged in unlawful employment practices in violation of the FEHA.

"19. Asa proximate result of the aforesaid acts of Defendants, Plaintiff has suffered
actual, consequential and incidental financial losses, including without limitation, loss of salary
and benefits, and the intangible loss of employment related opportunities in his field and damage
to his professional reputation, all in an amount subject to proof at the time of trial. Plaintiff
claims such amounts as damages pursuant to California Civil Code § 3287 and/or § 3288 and/or
any other provision of law providing for prejudgment interest.

20. As a proximate result of the wrongful acts of Defendants, Plaintiff has suffered and
continues to suffer emotional distress, humiliation, mental anguish and embarrassment, as well
as the manifestation of physical symptoms. Plaintiff is informed and believes, and thereupon
alleges, that he will continue to experience said physical and emotional suffering for a period in
the future not presently ascertainable, all in an amount subject to proof at the time of trial.

21. As a proximate result of the wrongful acts of Defendants, Plaintiff has been forced to
hire attorneys to prosecute his claims herein, and has incurred and is expected to continue to
incur attorneys’ fees and costs in connection therewith. Plaintiff is entitled to recover attorneys’

fees and costs under California Government Code § 12965(b).

4
COMPLAINT

 
wd)
==
Oz
xO
mao

Bg

Oo oo ~s DBD He SP WD NH —

NM NM MN ON BR BOR ee
I OW A & OW NY —-— oO Oo mw VN DW F&F WwW NY —- S&S

bo
oo

Case 5:20-cv-01602-SVK Document 1-2 Filed 03/04/20 Page 8 of 17

22. The actions taken against Plaintiff were carried out and ratified by officers and
managers of Defendant. In addition, Defendant had in place policies and procedures that
specifically prohibited discrimination based on a disability and required Defendant’s managers,
officers, and agents to prevent disability discrimination. However, Defendants chose to
consciously and willfully ignore said policies and procedures and therefore, their outrageous
conduct was fraudulent, malicious, oppressive, and was done in wanton disregard for the rights
of Plaintiff and the rights and duties owed by each Defendant to Plaintiff. Each Defendant aided,
abetted, participated in, authorized, ratified, and/or conspired to engage in the wrongful conduct
alleged above. Plaintiff should, therefore, be awarded exemplary and punitive damages against
each Defendant in an amount to be established that is appropriate to punish each Defendant and
deter others from engaging in such conduct in the future.

SECOND CAUSE OF ACTION
FAILURE TO ACCOMMODATE IN VIOLATION OF THE FEHA
(Against ALL Defendants)

23. Plaintiff restates and incorporates by this reference as if fully set forth herein
paragraphs | through 22 of this Complaint.

24. Atall times herein mentioned, the FEHA was in full force and effect and was
binding on Defendants, as Defendants regularly employed five or more persons. The FEHA
imposes upon employers certain affirmative duties when confronted with an employee who has a
disability.

25. Defendants failed to fulfill their affirmative duty to reasonably accommodate
Plaintiff, Defendants’ actions were in direct contravention of the FEHA. .

26. Plaintiff alleges that with reasonable accommodations he could have fully performed
all duties and functions of his job in an adequate, satisfactory and/or outstanding manner.

27. Asadirect and legal result of Defendants’ discriminatory actions herein referenced,
Plaintiff has suffered and continues to suffer general and special damages including but not
limited to substantial losses in earnings, other employment benefits, physical injuries, physical

sickness, as well as emotional distress, all to his damage in an amount according to proof.

3
COMPLAINT

 

 

 
GONZALES

ByG|BROCKS

oe FSF NN AO UR He WwW Y=

Mm Nw NR NR OND RD RD Reem
Se NN AO ww FSF WY NY — COD CO fF NR HD we fF WwW NY —- &

 

 

Case 5:20-cv-01602-SVK Document 1-2 Filed 03/04/20 Page 9 of 17

28. Asa proximate result of the wrongful acts of Defendants, and each of them, Plaintiff]
has been forced to hire attorneys to prosecute his claims herein, and has incurred and is expected
to continue to incur attorneys’ fees and costs in connection therewith. Plaintiff is entitled to
recover attomeys’ fees and costs under Califomia Government Code § 12965(b).

29. The actions taken against Plaintiff were carried out and ratified by officers and
managers of Defendant. In addition, Defendant had in place policies and procedures to
accommodate the disability of its employees. However, Defendants chose to consciously and
willfully ignore said policies and procedures and therefore, their outrageous conduct was
fraudulent, malicious, oppressive, and was done in wanton disregard for the rights of Plaintiff
and the rights and duties owed by each Defendant to Plaintiff. Each Defendant aided, abetted,
participated in, authorized, ratified, and/or conspired to engage in the wrongful conduct alleged
above. Plaintiff should, therefore, be awarded exemplary and punitive damages against each
Defendant in an amount to be established that is appropriate to punish each Defendant and deter
others from engaging in such conduct in the future.

THIRD CAUSE OF ACTION
FAILURE TO ENGAGE IN THE INTERACTIVE PROCESS IN
VIOLATION OF THE FEHA
(Against ALL Defendants)

30. Plaintiff restates and incorporates by this reference as if fully set forth herein
paragraphs | through 29 of this Complaint.

31. The FEHA makes it unlawful for an employer to fail to engage in a timely, good
faith, interactive process with the employee to determine effective reasonable accommodations,
if any.

32. Defendants failed to engage in a timely, good faith, lnteenetive process with Plaintiff
to accommodate his known disabilities in violation of the FEHA.

33. As a proximate result of the wrongful conduct of Defendants, and each of them,
Plaintiff has suffered and continues to sustain substantial losses in earnings and other

employment benefits in an amount according to proof at the time of trial.

6
COMPLAINT

 
BROCK&
Ba BROS NS

oO @ ~~ A A FP W NH —

BR RO weet eet mt met tet
Ho =~ @2 OW @ NV DA we F&F YW NY — O&O

24
25
26
27
28

 

 

Case 5:20-cv-01602-SVK Document 1-2 Filed 03/04/20 Page 10 of 17

34. Asa direct and legal result of Defendants’ discriminatory actions herein referenced,
Plaintiff has suffered and continues to suffer general and special damages including but not
limited to substantial losses in earnings, other employment benefits and emotional distress, all to
his damage in an amount according to proof.

35. Asa proximate result of the wrongful acts of Defendants, and each of them, Plaintiff
has been forced to hire attorneys to prosecute his claims herein, and has incurred and is expected
to continue to incur attorneys’ fees and costs in connection therewith. Plaintiff is entitled to
recover attorneys’ fees and costs under California Government Code § 12965(b).

36. The actions taken ayainst Plaintiff were carried out and ratified by officers and
managers of Defendants. In addition, Defendants had in place policies and procedures that
specifically required it to engage in the interactive process to accommodate the disabilities of its
employees. However, Defendants chose to consciously and willfully ignore said policies and
procedures and therefore, their outrageous conduct was fraudulent, malicious, oppressive, and
was done in wanton disregard for the rights of Plaintiff and the rights and duties owed by each
Defendant to Plaintiff. Each Defendant aided, abetted, participated in, authorized, ratified, and/or
conspired to engage in the wrongful conduct alleged above. Plaintiff should, therefore, be
awarded exemplary and punitive damages against each Defendant in an amount to be established
that is appropriate to punish each Defendant and deter others from engaging in such conduct in
the future.

FOURTH CAUSE OF ACTION
RETALIATION IN VIOLATION OF THE FEHA
(Against ALL Defendants)

 

37. Plaintiff refers to the allegations contained in Paragraphs | through 36, inclusive, and
incorporates each by reference as though fully set forth at Jength herein.

38. The FEHA protects all individuals from retaliation for engaging in a protected
activity. Plaintiff engaged in a protected activity by reporting his disabilities and/or requesting
accommodation for his disabilities.

39. Thereafter, Defendants retaliated against Plaintiff and terminated his employment.

7
COMPLAINT

 
GONZALES

ByGIBROCKS

~~

D> © @ nN A Ww HB Wh

pent tment
& iW wm =

&

BRO NRO et
No —= Oo SO Oo ~ DH wa)

24
25
26
27
28

 

 

Case 5:20-cv-01602-SVK Document 1-2 Filed 03/04/20 Page 11 of 17

40. Asa direct and proximate result of the acts of Defendants, Plaintiff has and will
continue to suffer severe mental anguish and emotional distress in the form of anger, anxiety,
embarrassment, headaches, humiliation, loss of sleep, confidence, self-esteem and general
discomfort; will incur medical expenses for treatment by psychotherapists and other health care
professionals, and other incidental expenses; suffer loss of earnings and other employment
benefits and job opportunities. Plaintiff is thereby entitled to general and compensatory damages
in an amount according to proof at trial.

41. Asa proximate result of the aforesaid acts of Defendants, Plaintiff has suffered
actual, consequential and incidental financial losses, including without limitation, loss of salary
and benefits, and the intangible loss of employment related opportunities in his field and damage
to his professional reputation, all in an amount subject to proof at the time of trial. Plaintiff
claims such amounts as damages pursuant to California Civil Code § 3287 and/or § 3288 and/or
any other provision of law providing for prejudgment interest.

42. Asa direct and proximate result of Defendants’ discriminatory conduct, as alleged
herein, Plaintiff has been compelled to retain legal counsel, and is therefore entitled to reasonable
attorneys’ fees and costs of suit, pursuant to Government Code §§ 12940, 12965 subdivision (b).

43, Defendant had in place policies and procedures that specifically required Defendant's
managers, officers, and agents to prevent retaliation against and upon their employees. Plaintiff
relied on the fact that Defendant would follow these known policies, yet Defendant consciously
chose not to follow said policies. Therefore, Defendant’s conduct was fraudulent, malicious,
oppressive, and was done in wanton disregard for the rights of Plaintiff and the rights and duties
owed by each Defendant to Plaintiff. Each Defendant aided, abetted, participated in, authorized,
ratified, and/or conspired to engage in the wrongful conduct alleged above. Plaintiff should,
therefore, be awarded exemplary and punitive damages against each Defendant in an amount to
be established that is appropriate to punish each Defendant and deter others from engaging in
such conduct.
it

itt
8
COMPLAINT

 
GONZALES

By [BROCKS

rT Oo Se SY Oo UN Fe HY FY

& WwW Ne —- TF DO BOB SS BH We BP Wwe —

26
27
28

 

 

Case 5:20-cv-01602-SVK Document 1-2 Filed 03/04/20 Page 12 of 17

Hf
if
FIFTH CAUSE OF ACTION
FAILURE TO PREVENT IN VIOLATION OF THE FEHA
(Against ALL Defendants)

44, Plaintiff realleges and incorporates herein paragraphs | through 43, inclusive, of this
Complaint as though fully set forth.

45. At all times mentioned herein, California Government Code Sections 12940, et seq.,
including but not limited to Sections 12940 (j) and (k), were in full force and effect and were
binding upon Defendants and each of them. These sections impose on an employer a duty to take
immediate and appropriate corrective action to end discrimination and retaliation and take all
reasonable steps necessary to prevent discrimination and retaliation from occurring, among other
things.

46. Defendants failed to take immediate and appropriate corrective action to investigate
complaints of discrimination and retaliation. Defendants also failed to take all reasonable steps
necessary to prevent discrimination and retaliation from occurring.

47. In failing and/or refusing to take immediate and appropriate corrective action to end
the discrimination and retaliation, in failing andior refusing to take and or all eaeonable steps
necessary to prevent discrimination and retaliation from occurring, Defendants violated
California Government Code § 12940 (j) and (k), causing Plaintiff to suffer damages as set forth

above.

48. Asaproximate result of the aforesaid acts of Defendants, and each of them, Plaintiff
has suffered actual, consequential and incidental financial losses, including without limitation,
loss of salary and benefits, and the intangible loss of employment related opportunities in his
field and damage to his professional reputation, all in an amount subject to proof at the time of
trial. Plaintiff claims such amounts as damages pursuant to Civil Code § 3287 and/or § 3288

and/or any other provision of law providing for prejudgment interest.

9
COMPLAINT

 
GONZALES

Bes BROCKS

*

Case 5:20-cv-01602-SVK Document 1-2 Filed 03/04/20 Page 13 of 17

we Be NH LY WD BD RD NR RD meme ee eet
oOo ~ OH we & Be NN =~ SCS BO CO NS A VY FSF WB NH =

oo Oo OOM TO UR UH UY

 

 

49. Asa proximate result of the wrongful acts of Defendants, and each of them, Plaintiff
has suffered and continues to suffer emotional distress, humiliation, mental anguish and
embarrassment, as well as the manifestation of physical symptoms. Plaintiff is informed and
believes and thereupon alleges that he will continue to experience said physical and emotional
suffering for a period in the future not presently ascertainable, all in an amount subject to proof
at the time of trial,

50. Asa proximate result of the wrongful acts of Defendants, and each of them, Plaintiff
has been forced to hire attorneys to prosecute his claims herein, and has incurred and is expected
to continue to incur attorneys’ fees and costs in connection therewith. Plaintiff is entitled to
recover attorneys’ fees and costs under California Government Code § 12965(b).

51. Defendant had in place policies and procedures that specifically required Defendant’s
managers, officers, and agents to prevent discrimination and harassment against and upon their
employees. Plaintiff relied on the fact that Defendant would follow these known policies, yet
Defendant consciously chose not to follow said policies. Therefore, Defendant’s conduct was
fraudulent, malicious, oppressive, and was done in wanton disregard for the rights of Plaintiff
and the rights and duties owed by each Defendant to Plaintiff. Each Defendant aided, abetted,
participated in, authorized, ratified, and/or conspired to engage in the wrongful conduct alleged
above. Plaintiff should, therefore, be awarded exemplary and punitive damages against each
Defendant in an amount to be established that is appropriate to punish each Defendant and deter
others from engaging in such conduct.

SIXTH CAUSE OF ACTION
WRONGFUL TERMINATION IN VIOLATION OF PUBLIC POLICY
(Against ALL Defendants)
52. Plaintiff restates and incorporates by this reference as if fully set forth herein
paragraphs | through 51 of this Complaint.
$3. Atall times mentioned, the public policy of the state of California, as codified,
expressed and mandated in California Government Code § 12940 et seq., is to prohibit

employers from discriminating, harassing and retaliating against any individual on the basis of
id
COMPLAINT

 
GONZALES

By BROCKS

Oo CG DQ A Ww Bb WwW NH —

BO Rem metme me
—- @® © © N DA we & YW LH — S&S

23
24
25
26
27
28

 

 

Case 5:20-cv-01602-SVK Document 1-2 Filed 03/04/20 Page 14 of 17

perceived and/or physical disability and/or for engaging in a protected activity. This public
policy of the state of California is designed to protect all employees and to promote the welfare
and wellbeing of the community at large.

$4. Accordingly, the actions of Defendants, as described herein, were wrongful and in
contravention of the express public policy of the State of California, to wit, the policy set forth in
California and the laws and regulations promulgated thereunder.

55. Asa proximate result of the aforesaid act of Defendants, Plaintiff has suffered
actual, consequential and incidental financial losses, including without limitation, loss of salary
and benefits, and the intangible loss of employment related opportunities in his field and damage
to his professional reputation, all in an amount subject to proof at the time of trial. Plaintiff
claims such amounts as damages pursuant to California Civil Code § 3287 and/or § 3288 and/or
any other provision of law providing for prejudgment interest.

$6. Asa proximate result of the wrongful acts of Defendants, Plaintiff has suffered and
continues to suffer emotional distress, humiliation, mental anguish and embarrassment, as well
as the manifestation of physical symptoms. Plaintiff is informed and believes, and thereupon
alleges, that he will continue to experience said physical and emotional suffering for a period in
the future not presently ascertainable, all in an amount subject to proof at the time of trial.

57. Defendants had in place policies and procedures that specifically required
Defendants’ managers, officers, and agents fo prevent the termination of its employees based on
California public policy. Plaintiff relied on the fact that Defendants would follow these known
policies, yet Defendants consciously chose not to follow said policies. Therefore, Defendants’
conduct was fraudulent, malicious, oppressive, and was done in wanton disregard for the rights
of Plaintiff and the rights and duties owed by each Defendant to Plaintiff. Each Defendant aided,
abetted, participated in, authorized, ratified, and/or conspired to engage in the wrongful conduct
alleged above. Plaintiff should, therefore, be awarded exemplary and punitive damages against
each Defendant in an amount to be established that is appropriate to punish each Defendant and
deter others from engaging in such conduct.

if
i
COMPLAINT

 
GONZALES

Bas Rte

So Oo CO. ~ oH La > Ge tN =

b> Bh BO RO BO BRD RO NR NR meme
Co NS BH AT RP YR HOS UL ODOlUlUlUCOCUlUmMUlUl NS UONTUU RUNS

Case 5:20-cv-01602-SVK Document 1-2 Filed 03/04/20 Page 15 of 17

Ml

Hl

Hl
I.
2.
3.
4.
5.
6.
7.
8.
9.

DATED:

 

 

WHEREFORE, Plaintiff prays for judgment as follows:

For general damages in an amount within the jurisdictional limits of this Court;
For special damages according to proof;
For attorneys’ fees, according to proof;
For punitive and exemplary damages, according to proof;
For declaratory relief, pursuant to Harris v. City of Santa Monica (2013);
For injunctive relief, pursuant to Harris v. City of Santa Monica (2013),
Fer prejudgment interest, according to proof;
’ For costs of suit incurred herein; and

For such other relief and the Court may deem just and proper.

DEMAND FOR JURY TRIAL
Plaintiff hereby demands a tria] by jury.

October 20, 2019 BROCK & GONZALES, LLP

t
TIMOTHY J. GONZALES

D. AARON BROCK

Attorneys for Plaintiff

12
COMPLAINT

 
q

Case 5:20-cv-01602-SVK Document 1-2 Filed 03/04/20 Page 16 of 17

CM-010

 

ATTORNEY OR PARTY WITHOUT ATTORNEY
Timothy J. Gonzales SBN: 234

Brock & Gonzales LLP
6701 Center Drive West, Ste. 610
Los Angeles, CA 90045
TELEPHONE NO.: mee 294-9595
ATTORNEY FOR (amo): Plaintiff, Rodrigo Tinoco
SUPERIOR COURT OF CALIFORNIA, COUNTY OF Santa Clara

srreer aporess: 19] North First Street

Name, State Bar number, and adda

23,0. Aaron Brock SBN: 241919 ———a

lectronically Filed
y Superior Court of CA,
ounty of Santa Clara,

raxno.: (310) 961-3673

iF rri

 

 

 

 

 

i an 10/28/2019 1:42 PM
eee econ id ee Reviewed By: L Del Mundo
BRANCH NAME: Downtown Superior Court Gase #19CV357563
CASE NAME: Envelope: 3575926
Rodrigo Tinoco v. Wal-Mart Stores, Inc., et al.
CIVIL CASE COVER SHEET Complex Case Designation ao
Untimited [—] Limited 5 7 sei 19CV357563
(Amount (Amount Counter Joinder
demanded demanded is Filed with first appearance by defendant aia
exceeds $25,000) $25,000 ar less) (Cal. Rules of Court, rule 3.402) DEPT:

 

 

tems 1-6 below must be completed (see instructions on page 2).
~ Check one box below far the case type that best describes this case:

 

Auto Tort Contract Provisionally Complex Civil Litigation
Auto (22) [__] Breach of contracuwarranty (06) (Cal. Rules of Court, rules 3.400-3.403)
Uninsured motorist (46) [_} Rule 3.740 callections (09} [_] AntitrusUTrade regulation (03)

Other PUPD/WD (Personal Injury/Property  L.] Other collections (09) {_} Construction defect (10)

Damage/Wrongful Death) Tort [_] insurance coverage (18) [__] mass tort (40)

[_.] Asbestos (04) [] other contract (37) [] securities litigation (28)

[J Product tiabitity (24) Real Property (_] Environmentai/Toxic tort (30)

i= Medical malpractice (45) C_] Eminent domaininverse [_] (insurance coverage claims arising from the

condemnation (14)
Wrongful eviction (33)

above listad provisionally complex case

Other PHPDAWB (23) types (41)

Non-PUPDAWD (Other) Tort

[J Business torv/untair business practice (07) Other real property (26) Enforcement of Judgment

{J Civil rights (08) Unlawful Detainer {_] Enforcement of judgment (20)

{-] Defamation (43) Commercial (31) Miscellaneous Civil Complaint

[] Fraud (16) [__] Residential (32) [_] rico 7)

{__]} intellectual property (19) Drugs (38) Other complaint (not specified above) (42)
{| Professional negligence (25) Judicial Review Miscellaneous Civil Petition

[J other non-PuPDAD tort (35) Asset forfeiture (05) Partnership and corporate govemance (21)
Emptoyment Petition re: arbitration award (11) [other petition {not specified above) (43)

{_] Writ of mandate (02)
[_]_ other judicial review (39)

Wrongful termination (36)
CT) Other employment {15}

 

 

 

2. This case {| is js not complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
factors requiring exceptional judicial management:
a. C_} Large number of separately represented parties d. Cj Large number of witnesses
b. j Extensive motion practice raising difficult or novel _—e. CJ Coordination with related actions pending in one or more courts
issues that will be time-consuming to resolve in other counties, states, or countries, or in a federal coun
€ Cj Substantial amount of documentary evidence f. Cc Substantial postjudgment judicial supervision
3. Remedies sought (check all that apply): a.L¥_] monetary ».[7] nonmonetary; declaratory or injunctive relief ¢. [¥_] punitive
4. Number of causes of action (specify): 6
§. This case a) is isnot aclass action suit.
6. If there are any known selated cases, file and serve a notice of related case

Date: 10/28/2019
D, Aaron Brock

LL. use form CM-015.)

{SIGNATURE OF PARTY OR ATTORNEY FOR PARTY)

»

NOTICE
a Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (excep! small claims cases or cases filed
under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Coun, rule 3.220.) Failure to file may result
in sanctions.
® File this cover sheet in addition to any cover sheet required by local court rule.
* If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a Copy of this cover sheet on all
other parties to the action or proceeding.

 

(TYPE OR PRINT NAME)

 

 

® Unless this is a collections case under rule 3.740 or a complex case, this cover sheet wi

{! be used for statistical purposes only.
‘age 1 of 2)

 

 

Farm Adopted for Mandatory Use
Judicial Councd of Califomia
CMAND [Rav. July 1, 2007}

CIVIL CASE COVER SHEET

Cal, Rules of Coun, niles 2.30, 3.220. 3.400-3.403, 3.740;
Cal, Standards of Judidal Adminisyation, sid, 3.10
ww, COUtING.CA.goY
Case 5:20-cv-01602-SVK Document 1-2 Filed 03/04/20 Page 17 of 17

INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET =!
To Plaintiffs and Others Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must
complete and file, along with your first paper, the Civii Case Cover Sheet contained on page 1. This information will be used to compile
statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1, you must check
one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 4,
check the more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action.
To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party,
its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
To Parties in Rule 3.740 Collections Cases. A “collections case" under rule 3.740 is defined as an action for recovery of money
owed in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees, arising from a transaction in
which property, services, or money was acquired on credit. A collections case does not include an action seeking the following: (1) tort
damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ of
attachment. The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
case will be subject to the requirements for service and obtaining a judgment in rule 3,740,
To Parties in Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
case is complex. if a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by
completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
complaint on all parties to the action. A defendant may file and serve no ‘ater than the time of its first appearance a joinder in the
plaintiffs designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that

1 COR CORIpeaR. CASE TYPES AND EXAMPLES
Auto Tort Contract Provisionally Comptex Civil Litigation (Cal.
Auto (22}-Personal Injury/Property Breach of Contract/Warranty (06) Rules of Court Rules 3.400~3,403)
Damage/Wrongful Death Breach of Rental/Lease AntiirustTrade Regulation (03}
Uninsured Motorist (48) (if the Contract (not unlawful detainer Construction Defect (10)
case involves an uninsured or wrongtul eviction) Claims Involving Mass Tort (40)

motorist claim subject to
arbitration, check this item
instead of Auto)
Other PI/PDIWD (Personal Injury/
Property Damage/Wrongful Death}
Tort

Asbestos (04)

Asbestos Properly Damage
Asbestos Personal Injury/
Wrongful Death

Product Liability (nat asbestos or
toxic/environmental) (24)

Medical Malpractice (45)
Medical Malpractice~

Physicians & Surgeons
Other Professional Health Care
Malpractice

Other PUPD/AWD (23)

Premises Liability {e.g., slip
and fall)

Intentional Bodily injury/PDAWD
(e.g., assault, vandalism)

Intentional Infliction of
Emotional Distress

Negligent infliction of
Emational Distress

Other PUPDAVD

Non-PWPDAWD (Other) Tort
Business Tor/Unfair Business
Practice (07)

Civil Rights (e.g., discrimination,
false arrest) (not civil
harassment) (0B)

Defamation (e.9., slander, libel)

(13)

Fraud (16)

Intellectual Property (19)

Professional Negligence (25)
Lega! Malpractice
Other Professional Malpractice

(not medical or tegal)

Other Non-Pi/PDAWD Tort (35)

Employment
Wronghul Termination (36)
Other Employment (415)

CM-010 [Rav. July 1, 2007]

Contract(Warranty Breach—Seller
Plaintiff (not fraud or negligence)

Negligent Breach of Contract/
Warranty

Other Breach of Contract/Warranty

Collections (e.g., money owed, open
book accounts) (09)

Coltection Case—Seller Plaintiff
Other Promissory Note/Collections
Case

Insurance Coverage (not provisionally
comptex) (18)

Auto Subrogation
Other Coverage

Other Contract (37)
Contractual Fraud
Other Contract Dispute

Real Property

Eminent Domain/inverse
Condemnation (14)

Wrongful Evictian (33)

Other Real Property (e.g., quiet title) (26)
Writ of Possession of Real Property
Mortgage Foreclosure
Quiet Title
Other Real Property {nat eminent
domain, landlordAenant, or
foraciosure)

Unlawful Detainer

Commerciat (31}

Residential (32)

Drugs (38) (if the case invotves illegal
drugs, check this item; otherwise,
report as Commercial or Residential)

Judicial Review

Asset Forfeiture (05)

Petition Re: Arbitration Award (41)

Writ af Mandate (02)
Writ-Administrative Mandamus
Writ~-Mandamus on Limited Coun

Case Matter
Writ-Other Limited Court Case
Review

Other Judicial Review ey
Review of Health Officer Order
Notice of Appeal-Labor

Commissioner Appeals

CIVIL CASE COVER SHEET

Securities Litigation (28)
Environmental/Toxic Ton (30)
insurance Coverage Claims
{arising from provisionally complex
case type listed above} (41}
Enforcement of Judgment
Enforcement of Judgment (20)
Abstract of Judgment (Out of
County)
Confession of Judgment (non-
domestic relations}
Sister Stale Judgment
Administrative Agency Award
(not unpaid taxes)
Petition/Certification of Entry of
Judgment on Unpaid Taxes
Other Enforcement of Judgment
Case
Miscaltaneous Civil Camplaint
RICO (27)
Other Complaint (not specifiad
above} (42)
Declaratory Rellet Only
injunctive Relief Only {non-
harassment}
Mechanics Lien
Other Commercial Complaint
Case (nen-tor/nan-compiex}
Other Civil Complaint
{aon-ter/non-complex}
Miscellaneous Civil Petition
Partnership and Corporate
Governance (21)
Other Petition (not specified
above) (43)
Civil Harassment
Workplace Violence
Elder/Dependent Adult
Abuse
Election Contest
Petition for Name Change
Petition for Relief From Late
Claim
Other Civil Petition

Page 2 of 2
